  8:20-cv-00541-RGK-PRSE Doc # 14 Filed: 04/21/21 Page 1 of 5 - Page ID # 81




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GLORIA HILL,

                     Plaintiff,                              8:20CV541

       vs.
                                                         MEMORANDUM
J. MICHAEL COFFEE, Judge,                                 AND ORDER

                     Defendant.


        Plaintiff Gloria Hill, a non-prisoner, has been given leave to proceed in forma
pauperis. (Filing 9.) The court now conducts an initial review of Hill’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2)
(requiring the court to dismiss actions filed in forma pauperis if they are frivolous or
malicious, fail to state a claim on which relief may be granted, or seek monetary
relief against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

      Hill was sued on January 28, 2020, in Douglas County Court (Case No. CI 20
2052) in a forcible entry and detainer action. Judgment was entered for the plaintiff,
100 Year Homes, Inc., on February 26, 2020, and Hill’s motion to reconsider, based
primarily on jurisdictional issues, was denied after a hearing on May 21, 2020.

      One of Hill’s jurisdictional arguments in Douglas County Court was, “I’ am
State Citizen of the Republic State of California and as such eviction court does not
have jurisdiction. . . . The eviction court lacks jurisdiction to hear this case because
I’m a State citizen not subject to the court statutory jurisdiction I’m not a citizen of
the United States the federal corporation.” JUSTICE Public Database,
www.nebraska.gov, Case No. CI 20 2052, Electronic Supplemental Transcript,
  8:20-cv-00541-RGK-PRSE Doc # 14 Filed: 04/21/21 Page 2 of 5 - Page ID # 82




Image ID D05357149C01 at p. 21 (June 4, 2020).1 Likewise, here Hill claims she is
“an official diplomatic representative of the Republic State of California and must
be given due respect and freedom from local, county state and U.S. statutes codes
rules and regulations.” (Filing 1 at CM/ECF p. 10.)

      Hill appealed the county court judgment to the District Court of Douglas
County, Judge J. Michael Coffey presiding. The case was dismissed for lack of
prosecution on August 28, 2020. Hill now sues Judge Coffey, claiming he violated
the Administrative Procedures Act of 1946 and numerous federal criminal statutes
when he “took unlawful jurisdiction and the attorney’s unlawful foreclosure case”
and “dismissed my jurisdictional challenge with an affidavit without demanding the
attorney respond on the merits.” (Filing 1 at CM/ECF pp. 1-2.) Hill “demands all the
orders from Judge Coffee [sic], be vacated.” (Filing 1 at CM/ECF p. 7.)

                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also


      1
         Federal courts may sua sponte take judicial notice of proceedings in other
courts if they relate directly to the matters at issue. Conforti v. United States, 74 F.3d
838, 840 (8th Cir. 1996); see also Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th
Cir. 2005) (federal courts may take judicial notice of judicial opinions and public
records); Stahl v. United States Dep’t of Agriculture, 327 F.3d 697, 700 (8th Cir.
2003) (taking judicial notice of public records, and considering such materials in a
motion to dismiss).

                                            2
  8:20-cv-00541-RGK-PRSE Doc # 14 Filed: 04/21/21 Page 3 of 5 - Page ID # 83




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

      Hill sues a Douglas County District Judge for rulings he made in Hill’s appeal
from a county court judgment. A judge is immune from suit, including suits brought
under 42 U.S.C. § 1983, to recover for alleged deprivation of civil rights, in all but
two narrow sets of circumstances. Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th
Cir. 2018); Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is
not immune from liability for nonjudicial actions, i.e., actions not taken in the
judge’s judicial capacity. Second, a judge is not immune for actions, though judicial
in nature, taken in the complete absence of all jurisdiction.” Woodworth, 891 F.3d
at 1090-91 (quoting Schottel, 687 F.3d at 373).

       An act is judicial if “it is one normally performed by a judge and if the
complaining party is dealing with the judge in his judicial capacity.” Id. (internal
citations omitted). Further, where immunity is concerned, the scope of a judge’s
jurisdiction must be construed broadly. Schottel, 687 F.3d at 373. “‘[A]n action—
taken in the very aid of the judge’s jurisdiction over a matter before him—cannot be
said to have been taken in the absence of jurisdiction.’” Schottel, 687 F.3d at 373
(quoting Mireles v. Waco, 502 U.S. 9, at 13 (1991)).

                                           3
  8:20-cv-00541-RGK-PRSE Doc # 14 Filed: 04/21/21 Page 4 of 5 - Page ID # 84




        Here, Judge Coffey’s handling of an appeal from the county court and
dismissing the matter for lack of prosecution were clearly acts normally performed
by a judge in his or her judicial capacity. As to Hill’s complaint that Judge Coffey
created “an unfair advantage for fellow [bar] members to my detriment” (Filing 1 at
CM/ECF p. 2), judicial immunity is not overcome by allegations of bad faith or
malice. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump v. Sparkman, 435 U.S.
349, 356-57 (1978). It is also clear that Judge Coffey did not act in complete absence
of all jurisdiction because Nebraska law grants jurisdiction over forcible entry and
detainer actions to district and county courts. Neb. Rev. Stat. § 25-21,219 (Westlaw
2021). Therefore, Judge Coffey is immune from Hill’s suit against him.

       Alternatively, consideration of Hill’s claims is barred by the Rooker-Feldman
doctrine. The Rooker-Feldman doctrine provides that, with the exception of
habeas corpus petitions, lower federal courts lack subject-matter jurisdiction over
challenges to state-court judgments and state proceedings. Mosby v. Ligon, 418
F.3d 927, 931 (8th Cir. 2005). See D.C. Court of Appeals v. Feldman, 460 U.S.
462, 476 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). Specifically, the
doctrine “bars federal courts from hearing cases brought by the losing parties in
state court proceedings alleging ‘injury caused by the state-court judgment and
seeking review and rejection of that judgment.’” Mosby, 418 F.3d at 931 (quoting
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005)). Put simply,
a federal district court does not possess authority in a civil rights case to review
or alter a final judgment of a state-court judicial proceeding. See West v.
Crnkovich, No. 8:12CV273, 2013 WL 2295461, at *3 (D. Neb. May 24, 2013);
see also Keene Corp. v. Cass, 908 F.2d 293, 297 (8th Cir. 1990) (the Rooker-
Feldman doctrine applies to Section 1983 actions as well as claims for injunctive
and declaratory relief). As alleged, Plaintiff asks this court to reject the state
court’s determination of an appeal from county court, and this court lacks
jurisdiction to do so.


                                          4
  8:20-cv-00541-RGK-PRSE Doc # 14 Filed: 04/21/21 Page 5 of 5 - Page ID # 85




      Accordingly,

      IT IS ORDERED:

       1.    This case is dismissed without prejudice, as the Defendant has
judicial immunity from suit and, alternatively, this court lacks subject-matter
jurisdiction over Plaintiff’s claims.

      2.     Plaintiff’s Motion for Recusal of Judge Coffee (Filing 5) and Motion
for Default Judgment Against J. Michael Coffee (Filing 7) are denied as moot.

      3.    Judgment shall be entered by separate document.

      DATED this 21st day of April, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                       5
